DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Information Disclosure Statement

2.	The information disclosure statement filed on May 06, 2021 has been considered and placed in the application file.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



4.	Claims 1-7, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Independent claim 1 is indefinite because it is unclear whether limitation “at least the portion of the hardware components and software modules” in line 5 is the same “at least a portion of hardware components and software modules” as recited in lines 2-3.  If it is, the examiner suggests that applicant can amend “at least the portion of the hardware components and software modules” in line 5 to read “the at least the portion of the hardware components and the software modules” to overcome this problem.

	Dependent claim 4 is indefinite because it is unclear whether limitation “at least the portion of the hardware components and software modules” in line 2 is the same “at least a portion of hardware components and software modules” as recited in lines 2-3 of independent claim 1.  If it is, the examiner suggests that applicant can amend “at least the portion of the hardware components and software modules” in line 2 of dependent claim 4 to read “the at least the portion of the hardware components and the software modules” to overcome this problem.

	Dependent claim 5 is indefinite because it is unclear whether limitation “at least the portion of the hardware components and software modules” in lines 1-2 is the same claim 1.  If it is, the examiner suggests that applicant can amend “at least the portion of the hardware components and software modules” in lines 1-2 of dependent claim 5 to read “the at least the portion of the hardware components and the software modules” to overcome this problem.

	Dependent claim 6 is indefinite because it is unclear whether limitation “at least the portion of the hardware components and software modules” in lines 1-2 is the same “at least a portion of hardware components and software modules” as recited in lines 2-3 of independent claim 1.  If it is, the examiner suggests that applicant can amend “at least the portion of the hardware components and software modules” in lines 1-2 of dependent claim 6 to read “the at least the portion of the hardware components and the software modules” to overcome this problem.

	Dependent claim 7 is indefinite because it is unclear whether limitation “at least the portion of the hardware components and software modules” in lines 1-2 is the same “at least a portion of hardware components and software modules” as recited in lines 2-3 of independent claim 1.  If it is, the examiner suggests that applicant can amend “at least the portion of the hardware components and software modules” in lines 1-2 of dependent claim 7 to read “the at least the portion of the hardware components and the software modules” to overcome this problem.
	
	Claims 2-7 depend from claim 1, and are also rejected for the same reasons.

	Independent claim 17 is indefinite because it is unclear whether limitation “a vehicle” in lines 3-4 is the same “a vehicle” as recited in line 3.  If it is, the examiner suggests that applicant can amend “a vehicle” in lines 3-4 to read “the vehicle” to overcome this problem.

	Claims 18-20 depend from claim 17, and are also rejected for the same reasons.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cepuran et al. U.S. Patent Application Publication 20150381297 (hereinafter, “Cepuran”). 

	Regarding claim 17, Cepuran teaches a method for managing content of a vehicle infotainment system (including a mobile vehicle communications system 10, Fig. 1, par [0013], see Cepuran; an infotainment module 41, Fig. 1, par [0018], see Cepuran), comprising:
selectively activating (Rather than activating every DRB receiver, vehicle manufacturers may want to more specifically determine which DRB receivers should be activated. In that sense, the vehicle manufacturer may equip every vehicle with a DRB receiver, but selectively activate those receivers based on different factors or input from a vehicle owner, par [0012], see Cepuran) and deactivating (Alternatively, both Cadillac and Chevrolet models can be delivered new with deactivated DRB receivers and a central facility, such as a back-office facility or call center, can later activate the receivers (i.e., hardware components) remotely; the central facilities can wirelessly transmit a computer-readable command enabling a software application (i.e., software modules) at the vehicle that activates the DRB receiver; par [0012], see Cepuran) hardware components and software modules of a vehicle (The vehicle owner can begin listening to music in the vehicle 12 and the display 38 can display a dimmed icon representing the deactivated capability of the infotainment module 41 to receive DRBs. If desired, the vehicle owner can touch the dimmed icon displayed that can begin the process of activating the ability of the infotainment module 41 to receive DRBs, Fig. 1, par [0028], see Cepuran) via an infotainment content management system (In another example, the vehicle owner searches an "app store" that offers a plurality of software applications that are commonly downloaded onto handheld wireless devices. Such app stores exist for Apple.TM. devices and other handheld devices operating using the Android.TM. operating system. The vehicle owner can search the app store for a software application that enables the infotainment module 41 and the select the application to enable DRBs at a particular vehicle 12, Fig. 1, par [0028], see Cepuran) at or after a point of sale of a vehicle (As part of sending the software application to the a point of sale) from the vehicle owner either as a one-time fee or as a recurring stream of fees, par [0012], see Cepuran).
	Cepuran thus teaches all the claimed limitations. 

	Regarding claim 18, Cepuran teaches the method of claim 17, where the infotainment content management system (including a mobile vehicle communications system 10, Fig. 1, par [0013], see Cepuran; an infotainment module 41, Fig. 1, par [0018], see Cepuran) activates and deactivates the hardware components via over the air (To access the DRBs, the vehicle owner may be presented the option to activate the functionality of the infotainment module 41. This can occur in the vehicle 12 or at some other location outside of the vehicle 12, such as via a personal computer (PC) or a handheld wireless device (e.g., a smartphone or tablet), i.e., activate via over the air. The vehicle owner can begin listening to music in the vehicle 12 and the display 38 can display a dimmed icon representing the deactivated capability of the infotainment module 41 to receive DRBs, i.e., deactivate via over the air) requests (The vehicle telematics unit 30 can wirelessly transmit a request directly to the app store 320, which can respond by wirelessly transmitting the appropriate software application directly to the vehicle telematics unit 30, se Fig. 3, par [0034], see Cepuran). 
 
Claim Rejections - 35 USC § 103

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. U.S. Patent Application Publication 20190115014 (hereinafter, “Hansen”, cited by Applicant) in view of Cepuran et al. U.S. Patent Application Publication 20150381297 (hereinafter, “Cepuran”). 

Regarding claim 1, Hansen teaches an infotainment system content management system (including a mobile vehicle communications system 10, Fig. 1, par [0015], see Hansen; an infotainment module (not shown, but noted), par [0020], see Hansen), comprising: 
		one or more servers (servers 82, Fig. 1, par [0030]; server 52, Fig. 1; par [0059], see Hansen) configured to receive requests to activate (In step 340, server 52 will determine if a feature activation request has been made, Fig. 3, par [0059], see Hansen) a plurality of infotainment systems (This request may have been made during the initial request for information regarding a selected vehicle feature (par [0059], see Hansen); server 52 may transmit a command to telematics unit 30 and telematics unit 30 may activate the feature at the vehicle 12 (par [0060], see Hansen).  Telematics unit 30 can be used to provide a diverse range of vehicle services that involve wireless communication to and/or from the vehicle. Such services include infotainment-related services where music, webpages, movies, television programs, videogames and/or other information is downloaded by an infotainment module (not shown) and is stored for current or later playback (par [0020], see Hansen) included in a plurality of vehicles (Vehicle 12 is depicted in the illustrated embodiment as a passenger car, but it should be appreciated that any other vehicle including, but not limited to, motorcycles, trucks, busses, sports utility vehicles (SUVs), recreational vehicles (RVs), construction vehicles (e.g., bulldozers), par [0016], see Hansen), the one or more servers also including executable instructions to activate at least the portion of the hardware components and software modules (Telematics Controller 52 (processor) can be any type of device capable of 
	However, Hansen does not explicitly disclose to activate a plurality of infotainment systems being to activate at least a portion of hardware components and software modules of a plurality of infotainment systems.
	Cepuran teaches activating a digital radio broadcast receiver in a vehicle (see Title) in which the method includes presenting a vehicle owner in a vehicle an option to activate the digital radio broadcast receiver; receiving a selection at the vehicle to activate the digital radio broadcast receiver; wirelessly transmitting a computer-readable instruction representing the selection from a vehicle telematics unit to a remote facility; receiving a software application at the vehicle telematics unit from the remote facility; and activating the digital radio broadcast receiver in the vehicle using the software application (par [0005], see Cepuran).  As discussed above, the DRB receiver can be incorporated into an infotainment module 41 shown in FIG. 1 (see par [0027], see Cepuran); infotainment-related services where audio broadcasts, webpages, movies, television programs, videogames and/or other information is downloaded by an 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the activating a digital radio broadcast receiver in a vehicle taught by Cepuran with the system of Hansen such that to obtain to activate a plurality of infotainment systems being to activate at least a portion of hardware components and software modules of a plurality of infotainment systems as claimed in order to provide a wide variety of services as suggested by Cepuran in paragraph [0018].

	Regarding claim 2, Hansen in view of Cepuran teaches the system of claim 1.  Hansen in view of Cepuran, as modified teaches further comprising additional instructions to manage subscriptions (In one embodiment, this can be a software repository maintained by a vehicle telematics subscription service. Or in another implementation, the software application can be received from the app store (par [0031], see Cepuran) to activate hardware components and software modules (activating the digital radio broadcast receiver in the vehicle using the software application (par [0005], see Cepuran) for one or more of the plurality of infotainment systems (the DRB receiver can be incorporated into an infotainment module 41 shown in FIG. 1 (see par [0027], see Cepuran); infotainment-related services where audio broadcasts, webpages, movies, television programs, videogames and/or other information is downloaded by an infotainment module 41 and is stored for current or later playback (see par [0018], see Cepuran). 

	Regarding claim 3, Hansen in view of Cepuran teaches the system of claim 1.  Hansen in view of Cepuran, as modified teaches further comprising additional instructions to manage one-time purchases of privileges (As part of sending the software application to the vehicle, the central facility can receive payment from the vehicle owner either as a one-time fee or as a recurring stream of fees, see par [0012], see Cepuran) to activate hardware components and software modules (activating the digital radio broadcast receiver in the vehicle using the software application (par [0005], see Cepuran) for one or more of the plurality of infotainment systems (the DRB receiver can be incorporated into an infotainment module 41 shown in FIG. 1 (see par [0027], see Cepuran); infotainment-related services where audio broadcasts, webpages, movies, television programs, videogames and/or other information is downloaded by an infotainment module 41 and is stored for current or later playback (see par [0018], see Cepuran).
 
	Regarding claim 4, Hansen in view of Cepuran teaches the system of claim 1.  Hansen in view of Cepuran, as modified teaches further comprising additional instructions to receive requests to deactivate (Otherwise, if it is determined no feature activation request has been made or such that the occupant does not actually want a feature activation, method 300 will move to completion 371. In this step, telematics unit 30 may also activate display 38 to exhibit visual cues to assist the vehicle occupant the vehicle occupant in requesting a feature activation (Fig. 3, par [0059], see Hansen); while Chevrolet models may be delivered with DRB receivers placed in an inactive  at least the portion of the hardware components and software modules of the plurality of infotainment systems (The vehicle owner can begin listening to music in the vehicle 12 and the display 38 can display a dimmed icon representing the deactivated capability of the infotainment module 41 to receive DRBs. If desired, the vehicle owner can touch the dimmed icon displayed that can begin the process of activating the ability of the infotainment module 41 to receive DRBs, see par [0028], see Cepuran). 
 
	Regarding claim 5, Hansen in view of Cepuran teaches the system of claim 1.  Hansen in view of Cepuran, as modified teaches further comprising additional instructions to deactivate (dimmed icon representing the deactivated capability of the infotainment module, par [0028], see Cepuran) at least the portion of the hardware components and software modules of the plurality of infotainment systems (The vehicle owner can begin listening to music in the vehicle 12 and the display 38 can display a dimmed icon representing the deactivated capability of the infotainment module 41 to receive DRBs. If desired, the vehicle owner can touch the dimmed icon displayed that can begin the process of activating the ability of the infotainment module 41 to receive DRBs, see par [0028], see Cepuran). 
 
claim 6, Hansen in view of Cepuran teaches the system of claim 1.  Hansen in view of Cepuran, as modified teaches wherein the requests to activate (provide vehicle feature activation information to the vehicle feature, in response to a positive determination that the at least one received speech input includes the feature activation request, par [0006], see Hansen) at least the portion of hardware components and software modules is received via an internet connection (The live advisor phone can also use VoIP as indicated by the broken line in FIG. 1. VoIP and other data communication through the switch 80 is implemented via a modem (i.e., a transceiver), connected between the land communications network 16 and local area network 90, Fig. 1, par [0031], see Hansen); see also (The method 200 begins at step 210 (Fig. 2, see Cepuran) by presenting a vehicle owner an option to activate the DRB receiver. In another example, a remote facility, such as a group of computer servers, can generate the content of the DRB, as a digital audio signal, packetize the signal, and communicate the data packets to the vehicle telematics unit 30 via the wireless carrier system 14, such as can be done with Internet radio, Fig. 1, par [0027], see Cepuran). 
 
	Regarding claim 7, Hansen in view of Cepuran teaches the system of claim 1.  Hansen in view of Cepuran, as modified teaches wherein the requests to activate at least the portion of hardware components and software modules is received via connection to a point of sale (“app store”, par [0028], see Cepuran) for at least one of the plurality of infotainment systems (In another example, the vehicle owner searches an "app store" that offers a plurality of software applications that are commonly downloaded onto handheld wireless devices. Such app stores exist for Apple.TM. . 
 
11.	Claims 8-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. U.S. Patent Application Publication 20190115014 (hereinafter, “Hansen”, cited by Applicant) in view of Cepuran et al. U.S. Patent Application Publication 20150381297 (hereinafter, “Cepuran”), and further in view of Goel et al. U.S. Patent Application Publication 20190087148 (hereinafter, “Goel”).

	Regarding claim 8, Hansen teaches an infotainment system content management system (including a mobile vehicle communications system 10, Fig. 1, par [0015], see Hansen; an infotainment module (not shown, but noted), par [0020], see Hansen), comprising: 
		one or more servers (servers 82, Fig. 1, par [0030]; server 52, Fig. 1; par [0059], see Hansen) configured to receive requests to activate (In step 340, server 52 a plurality of infotainment systems (This request may have been made during the initial request for information regarding a selected vehicle feature (par [0059], see Hansen); server 52 may transmit a command to telematics unit 30 and telematics unit 30 may activate the feature at the vehicle 12 (par [0060], see Hansen).  Telematics unit 30 can be used to provide a diverse range of vehicle services that involve wireless communication to and/or from the vehicle. Such services include infotainment-related services where music, webpages, movies, television programs, videogames and/or other information is downloaded by an infotainment module (not shown) and is stored for current or later playback (par [0020], see Hansen) included in a plurality of vehicles (Vehicle 12 is depicted in the illustrated embodiment as a passenger car, but it should be appreciated that any other vehicle including, but not limited to, motorcycles, trucks, busses, sports utility vehicles (SUVs), recreational vehicles (RVs), construction vehicles (e.g., bulldozers), par [0016], see Hansen), the one or more servers also including executable instructions to activate (see speaker of audio system 36, Fig. 1; in certain embodiments, peripheral aspects are executed through telematics unit 30, for example, to coordinate with audio system 36 to announce (i.e., activate speaker control parameters, e.g., power on) the vehicle feature information and/or to coordinate with display 38 to exhibit the vehicle feature information as well as assist in vehicle feature activation, par [0053], see Hansen). 
to activate a plurality of infotainment systems being to activate at least a portion of hardware components and software modules of a plurality of infotainment systems.
	Cepuran teaches activating a digital radio broadcast receiver in a vehicle (see Title) in which the method includes presenting a vehicle owner in a vehicle an option to activate the digital radio broadcast receiver; receiving a selection at the vehicle to activate the digital radio broadcast receiver; wirelessly transmitting a computer-readable instruction representing the selection from a vehicle telematics unit to a remote facility; receiving a software application at the vehicle telematics unit from the remote facility; and activating the digital radio broadcast receiver in the vehicle using the software application (par [0005], see Cepuran).  As discussed above, the DRB receiver can be incorporated into an infotainment module 41 shown in FIG. 1 (see par [0027], see Cepuran); infotainment-related services where audio broadcasts, webpages, movies, television programs, videogames and/or other information is downloaded by an infotainment module 41 and is stored for current or later playback (par [0018], see Cepuran).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the activating a digital radio broadcast receiver in a vehicle taught by Cepuran with the system of Hansen such that to obtain to activate a plurality of infotainment systems being to activate at least a portion of hardware components and software modules of a plurality of infotainment systems as claimed in order to provide a wide variety of services as suggested by Cepuran in paragraph [0018].
to activate speaker control parameters being to activate adjustment of speaker control parameters.
	Goel teaches transitioning displays in autonomous vehicles to increase driver attentiveness (see Title) in which the audio portion of the infotainment information may also be adjusted to aid in transitioning the attention of the operator. For example, the volume and delay of sound emitted from the speakers 322 of the vehicle 202 may be adjusted in a surround sound audio mode to give an effect that the sound source is moving from an internal display device towards an external display device (Fig. 3, par [0115], see Goel).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the transitioning displays in autonomous vehicles to increase driver attentiveness taught by Goel  with the system of Hansen in view of Cepuran such that to obtain to activate speaker control parameters being to activate adjustment of speaker control parameters as claimed in order to prevent the operator of the vehicle from viewing the infotainment information such that the entertainment does not present a distraction for the operator so that full attention may be directed to operating the vehicle as suggested by Goel in paragraph [0024].

	Regarding claim 9, Hansen in view of Cepuran in view of Goel teaches the system of claim 8.  Hansen in view of Cepuran in view of Goel, as modified teaches wherein the speaker control parameters include speaker gains (via amplifier 318, Fig. 3, par [0033], see Cepuran).
 
claim 10, Hansen in view of Cepuran in view of Goel teaches the system of claim 8.  Hansen in view of Cepuran in view of Goel, as modified teaches wherein the speaker control parameters are adjusted via an over the air request (The vehicle 12 can use the CSM 302, the vehicle telematics unit 30, and antennae 304 to receive DRB broadcasts from the cell tower 70, terrestrial antenna 17, or communications satellites 62 as well as the software applications used to enable reception of those broadcasts, Fig. 3, par [0032], see Cepuran). 
 
	Regarding claim 11, Hansen in view of Cepuran in view of Goel teaches the system of claim 8.  Hansen in view of Cepuran in view of Goel, as modified teaches wherein the speaker control parameters include a delay time of a sound generated via a speaker (The audio portion of the infotainment information may also be adjusted to aid in transitioning the attention of the operator. For example, the volume and delay of sound emitted from the speakers 322 of the vehicle 202 may be adjusted in a surround sound audio mode to give an effect that the sound source is moving from an internal display device towards an external display device, Fig. 3, par [0115], see Goel). 
 
	Regarding claim 12, Hansen in view of Cepuran in view of Goel teaches the system of claim 8.  Hansen in view of Cepuran in view of Goel, as modified teaches wherein the speaker control parameters include a filter applied to a sound generated via a speaker (via band-pass filter of an AM/FM tuner 314 to tune to a fixed frequency, Fig. 3, par [0032], see Cepuran). 
 
claim 13, Hansen in view of Cepuran in view of Goel teaches the system of claim 8.  Hansen in view of Cepuran in view of Goel, as modified teaches further comprising additional executable instructions to activate lighting to indicate activation of the at least one portion of hardware components (The user interface 310 can display an icon on the user interface 310 that represents the software application enabling the DRB receiver, such as the SDR 312. As noted above, this icon can be shown as a darkened image on the display 38 when viewed relative to other icons or text thereby indicating that the functionality relating to the DRB receiver is not presently activated, Fig. 4, par [0036], see Cepuran). 
	
	Regarding claim 15, Hansen in view of Cepuran in view of Goel teaches the system of claim 8.  Hansen in view of Cepuran in view of Goel, as modified teaches further comprising additional instructions to activate (This request may have been made during the initial request for information regarding a selected vehicle feature (par [0059], see Hansen); server 52 may transmit a command to telematics unit 30 and telematics unit 30 may activate the feature at the vehicle 12 (par [0060], see Hansen) speaker gains (via amplifier 318, Fig. 3, par [0033], see Cepuran) for a particular vehicle model (Vehicle 12 is depicted in the illustrated embodiment as a passenger car, but it should be appreciated that any other vehicle including motorcycles, trucks, sports utility vehicles (SUVs), recreational vehicles (RVs), marine vessels, aircraft, etc., can also be used. Some of the vehicle electronics 28 is shown generally in FIG. 1 and includes a telematics unit 30, a microphone 32, one or more pushbuttons or other control inputs 34, an audio system 36, FIG. 1, par [0014], see Cepuran).

12.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. U.S. Patent Application Publication 20190115014 (hereinafter, “Hansen”, cited by Applicant) in view of Cepuran et al. U.S. Patent Application Publication 20150381297 (hereinafter, “Cepuran”) in view of Goel et al. U.S. Patent Application Publication 20190087148 (hereinafter, “Goel”), and further in view of Gautama U.S. Patent Application Publication 20190068152.

	Regarding claim 14, Hansen in view of Cepuran in view of Goel teaches the system of claim 8.  Hansen in view of Cepuran in view of Goel, as modified teaches this request may have been made during the initial request for information regarding a selected vehicle feature (par [0059], see Hansen); server 52 may transmit a command to telematics unit 30 and telematics unit 30 may activate the feature at the vehicle 12 (par [0060], see Hansen); the remote computing device 30 and/or the remote server 40 may be configured to provide infotainment information to the vehicle 101. For example, the remote computing device 30 and/or the remote server 40 may be associated with a content provider, a website server, a broadcast system, a licensing entity, and/or any other system, service, or entity that contributes to the generation, storage, accessibility, protection, and/or distribution of infotainment information (Fig. 1, par [0035], see Goel).
	However, Hansen in view of Cepuran in view of Goel does not explicitly disclose further comprising additional instructions to activate a speaker protection software module.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the audio processor taught by Gautama with the system of Hansen in view of Cepuran in view of Goel such that to obtain further comprising additional instructions to activate a speaker protection software module as claimed in order to improve the audio response of an audio system as suggested by Gautama in paragraph [0045].

13.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. U.S. Patent Application Publication 20190115014 (hereinafter, “Hansen”, cited by Applicant) in view of Cepuran et al. U.S. Patent Application Publication 20150381297 (hereinafter, “Cepuran”) in view of Goel et al. U.S. Patent Application Publication 20190087148 (hereinafter, “Goel”), and further in view of McManus et al. U.S. Patent Application Publication 20100142724 (hereinafter, “McManus”). 
 
Regarding claim 16, Hansen in view of Cepuran in view of Goel teaches the system of claim 8.  Hansen in view of Cepuran in view of Goel, as modified teaches further comprising additional instructions to activate (This request may have been made during the initial request for information regarding a selected vehicle feature (par [0059], see Hansen); server 52 may transmit a command to telematics unit 30 and telematics unit 30 may activate the feature at the vehicle 12 (par [0060], see Hansen) a sound (see speaker of the audio system 36 Fig. 1, par [0018], see Cepuran; receiving a software application at the vehicle telematics unit from the remote facility; and activating the digital radio broadcast receiver in the vehicle using the software application (par [0005], see Cepuran) for a particular vehicle model (Vehicle 12 is depicted in the illustrated embodiment as a passenger car, but it should be appreciated that any other vehicle including motorcycles, trucks, sports utility vehicles (SUVs), recreational vehicles (RVs), marine vessels, aircraft, etc., can also be used. Some of the vehicle electronics 28 is shown generally in FIG. 1 and includes a telematics unit 30, a microphone 32, one or more pushbuttons or other control inputs 34, an audio system 36, FIG. 1, par [0014], see Cepuran).
	  However, Hansen in view of Cepuran in view of Goel does not explicitly disclose
further comprising additional instructions to activate a sound software module being additional instructions to activate a sound zone software module. 
	McManus teaches infotainment system with surround sound media navigation (see Title) in which the present invention comprises an infotainment system for a vehicle having a body defining an interior space. The infotainment system includes a playback device receiving and processing a plurality of sets of infotainment data. The zone. Each of the speakers is adapted to receive a respective one of the sound signals and convert the respective sound signal into a corresponding audible sound (par [0007], see McManus). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the infotainment system with surround sound media navigation taught by McManus with the system of Hansen in view of Cepuran in view of Goel such that to obtain further comprising additional instructions to activate a sound software module being additional instructions to activate a sound zone software module as claimed in order to provide the highlighted sound may be emitted with a higher level of volume, i.e., loudness, than are the sounds emitted from the other speakers as suggested by McManus in paragraph [0053].

14.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cepuran et al. U.S. Patent Application Publication 20150381297 (hereinafter, “Cepuran”) in view of Colson et al. U.S. Patent Application Publication 20150356665 (hereinafter, “Colson”).
  
	Regarding claim 19, Cepuran teaches the method of claim 17. Cepuran teaches  further comprising managing fees (As part of sending the software application to the vehicle, the central facility can receive payment from the vehicle owner either as a one-via the infotainment content management system (infotainment-related services where audio broadcasts, webpages, movies, television programs, videogames and/or other information is downloaded by an infotainment module 41 and is stored for current or later playback, par [0018], see Cepuran).
	However, Cepuran does not explicitly disclose further comprising proof of purchase, and receipts via the infotainment content management system.
	Colson teaches pre-purchase mechanism for autonomous vehicles (see Title) in which at 108, FIG. 1 illustrates an acknowledgement message confirming an order has been placed. This message may be displayed on the display of or in communication with the onboard computing device. In some examples, this confirmation interface may be stored by the onboard computing device (or the user's mobile device) as a receipt showing proof of the pre-purchase. In some examples, this receipt may be presented at the desired destination in order pick up the pre-purchased items (Fig. 1, par [0028], see Colson; the user's mobile device (or any computing device in communication with the autonomous vehicle) may serve as an extension of a user interface of the autonomous vehicle 402 by communicating information to and/or from the autonomous vehicle 402. For convenience, the term "onboard computing device" is used hereinafter to refer to any one or combination of computing devices that are in or on an autonomous vehicle, including integral or imbedded systems of the autonomous vehicle (e.g., vehicle control system, navigation system, infotainment system, etc.) and mobile devices of one or more passengers of the autonomous vehicle (par [0053], see Colson). 
further comprising proof of purchase, and receipts via the infotainment content management system as claimed in order to allow for a new level of interactions currently not possible as suggested by Colson in paragraph [0010].

15.	Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cepuran et al. U.S. Patent Application Publication 20150381297 (hereinafter, “Cepuran”) in view of Goel et al. U.S. Patent Application Publication 20190087148 (hereinafter, “Goel”).

	Regarding claim 20, Cepuran teaches the method of claim 17. Cepuran further teaches speaker gain (via amplifier 318, Fig. 3, par [0033], see Cepuran; the functionality of the software application can later be activated using a particular code or key that the application recognizes and enables the functionality of the SDR module 312. After decoding the digital signal, the SDR module 312 can output the audio content of the DRB broadcast to an amplifier 318 before playing the output in the vehicle 12 using a speaker (Fig. 3, par [0033], see Cepuran).
	However, Cepuran does not explicitly disclose wherein the software modules include a module to adjust speaker gains.
	Goel teaches transitioning displays in autonomous vehicles to increase driver attentiveness (see Title) in which the audio portion of the infotainment information may also be adjusted to aid in transitioning the attention of the operator. For example, the gains) and delay of sound emitted from the speakers 322 of the vehicle 202 may be adjusted in a surround sound audio mode to give an effect that the sound source is moving from an internal display device towards an external display device (Fig. 3, par [0115], see Goel).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the transitioning displays in autonomous vehicles to increase driver attentiveness taught by Goel with the method of Cepuran such that to obtain wherein the software modules include a module to adjust speaker gains as claimed in order to prevent the operator of the vehicle from viewing the infotainment information such that the entertainment does not present a distraction for the operator so that full attention may be directed to operating the vehicle as suggested by Goel in paragraph [0024].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/C.P.T/Examiner, Art Unit 2654   

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654